

Exhibit 10.1






DINEEQUITY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN


MASTER PLAN DOCUMENT





















TABLE OF CONTENTS
ARTICLE 1 DEFINITIONS
1

1.1
“Account Balance”    1

1.2
“Annual Account”    1

1.3
“Annual Deferral Amount”    1

1.4
“Annual Installment Method”    2

1.5
“Base Salary”    2

1.6
“Beneficiary”    2

1.7
“Beneficiary Designation Form”    2

1.8
“Benefit Distribution Date”    2

1.9
“Board”    2

1.10
“Bonus”    3

1.11
“Change in Control”    3

1.12
“Code”    4

1.13
“Committee”    4

1.14
“Company”    4

1.15
“Company Contribution Amount”    4

1.16
“Director”    4

1.17
“Director Fees”    4

1.18
“Disability” or “Disabled”    4

1.19
“Election Form”    5

1.20
“Employee”    5

1.21
“Employer(s)”    5

1.22
“ERISA”    5

1.23
“401(k) Plan”    6

1.24
“LTI Awards”    6

1.26
“LTIP Amounts”    6

1.27
“Participant”    6

1.28
“Performance-Based Compensation”    6

1.29
“Plan”    6

1.30
“Plan Agreement”    6

1.31
“Plan Year”    6

1.32
“Retirement,” “Retire(s)” or “Retired”    7

1.33
“Separation from Service”    7

1.34
“Specified Employee”    8

1.35
“Stock”    8

1.36
“Stock Incentive Plan”    8

1.37
“Trust”    8

1.38
“Unforeseeable Emergency”    8

1.39
“Years of Service”    9

ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY
9

2.1
Selection by Committee    9

2.2
Enrollment and Eligibility Requirements; Commencement of Participation    9

ARTICLE 3 DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION
AMOUNTS/VESTING/CREDITING/TAXES
10

3.1
Maximum Deferral    10

3.2
Timing of Deferral Elections; Effect of Election Form    10

3.3
Withholding and Crediting of Annual Deferral Amounts    12

3.4
Company Contribution Amount    13

3.5
Vesting    13

3.6
Crediting/Debiting of Account Balances    14

3.7
FICA and Other Taxes    17

ARTICLE 4 SCHEDULED DISTRIBUTIONS; UNFORESEEABLE EMERGENCIES
17

4.1
Scheduled Distributions    17

4.2
Postponing Scheduled Distributions    18

4.3
Other Benefits Take Precedence Over Scheduled Distributions    18

4.4
Unforeseeable Emergencies    19

ARTICLE 5 CHANGE IN CONTROL BENEFIT
19

5.1
Change in Control Benefit    19

5.2
Payment of Change in Control Benefit    20

ARTICLE 6 RETIREMENT BENEFIT
20

6.1
Retirement Benefit    20

6.2
Payment of Retirement Benefit    20

ARTICLE 7 TERMINATION BENEFIT
21

7.1
Termination Benefit    21

7.2
Payment of Termination Benefit    21

ARTICLE 8 DISABILITY BENEFIT
22

8.1
Disability Benefit    22

8.2
Payment of Disability Benefit    22

ARTICLE 9 DEATH BENEFIT
22

9.1
Death Benefit    22

9.2
Payment of Death Benefit    22

ARTICLE 10 BENEFICIARY DESIGNATION
22

10.1
Beneficiary    22

10.2
Beneficiary Designation; Change; Spousal Consent    22

10.3
Acknowledgment    23

10.4
No Beneficiary Designation    23

10.5
Doubt as to Beneficiary    23

10.6
Discharge of Obligations    23

ARTICLE 11 LEAVE OF ABSENCE
23

11.1
Paid Leave of Absence    23

11.2
Unpaid Leave of Absence    23

ARTICLE 12 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION
24

12.1
Termination of Plan    24

12.2
Amendment    24

12.3
Plan Agreement    24

12.4
Effect of Payment    24

ARTICLE 13 ADMINISTRATION
25

13.1
Committee Duties    25

13.2
Administration Upon Change In Control    25

13.3
Agents    25

13.4
Binding Effect of Decisions    25

13.5
Indemnity of Committee    25

13.6
Employer Information    26

ARTICLE 14 OTHER BENEFITS AND AGREEMENTS
26

14.1
Coordination with Other Benefits    26

ARTICLE 15 CLAIMS PROCEDURES
26

15.1
Presentation of Claim    26

15.2
Notification of Decision    26

15.3
Review of a Denied Claim    27

15.4
Decision on Review    27

15.5
Legal Action    28

ARTICLE 16 TRUST
28

16.1
Establishment of the Trust    28

16.2
Interrelationship of the Plan and the Trust    28

16.3
Distributions From the Trust    28

ARTICLE 17 MISCELLANEOUS
28

17.1
Status of Plan    28

17.2
Unsecured General Creditor    28

17.3
Employer's Liability    29

17.4
Nonassignability    29

17.5
Not a Contract of Employment    29

17.6
Furnishing Information    29

17.7
Terms    29

17.8
Captions    29

17.9
Governing Law    30

17.10
Notice    30

17.11
Successors    30

17.12
Spouse's Interest    30

17.13
Validity    30

17.14
Incompetent    30

17.15
Domestic Relations Orders    30

17.16
Distribution in the Event of Income Inclusion Under Code Section 409A    31

17.17
Deduction Limitation on Benefit Payments    31








Purpose
The purpose of this Plan (formerly known as the IHOP Corp., Inc. Deferred
Compensation Plan) is to provide specified benefits to Directors and a select
group of management or highly compensated Employees who contribute materially to
the continued growth, development and future business success of DineEquity,
Inc., a Delaware corporation, and its subsidiaries, if any, that sponsor this
Plan. This Plan shall be unfunded for tax purposes and for purposes of Title I
of ERISA. The Plan is amended and restated as set forth herein, effective for
compensation earned on or after January 1, 2017.
This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention. In order to transition to the
requirements of Code Section 409A and related Treasury Regulations, the
Committee may make available to Participants certain transition relief provided
under Notice 2006-79, as described more fully in Appendix A of this Plan.
ARTICLE 1
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.
1.2
“Annual Account”shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount and Company Contribution Amount and for any one Plan Year, plus
(b) amounts credited or debited to such amounts pursuant to this Plan, less (c)
all distributions made to the Participant or his or her Beneficiary pursuant to
this Plan that relate to the Annual Account for such Plan Year. The Annual
Account shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.

1.3
“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, Director Fees, LTI Awards and LTIP Amounts that a Participant defers in
accordance with Article 3 for any one Plan Year, without regard to whether such
amounts are withheld and credited during such Plan Year.

1.4
“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

1.5
“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

1.6
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 10, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution. Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 9, as applicable.

1.9
“Board” shall mean the board of directors of the Company.

1.10
“Bonus” shall mean any compensation, in addition to Base Salary, LTI Awards and
LTIP Amounts, earned by a Participant under any Employer's annual bonus and cash
incentive plans.

1.11
“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, as determined in accordance with this
Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A- 3(i)(5)(ii)(A)(2), or such other corporation identified by the
Committee in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).
In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:
(a)
A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

(b)
A “change in the effective control” of the applicable corporation shall occur on
either of the following dates:

(i)    The date on which any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
such corporation possessing 30% or more of the total voting power of the stock
of such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 30% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or
(ii)    The date on which a majority of the members of the applicable
corporation’s board of directors is replaced during any 12-month period by
directors whose appointment or election is not endorsed by a majority of the
members of such corporation’s board of directors before the date of the
appointment or election, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). In determining whether the event described in the preceding
sentence has occurred, the applicable corporation to which the event must relate
shall only include a corporation identified in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii) for which no other corporation is a majority shareholder.
(c)
A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to or more than 40% of the total gross fair market value of all of the
assets of the corporation immediately before such acquisition or acquisitions,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii). A transfer of
assets shall not be treated as a “change in the ownership of a substantial
portion of the assets” when such transfer is made to an entity that is
controlled by the shareholders of the transferor corporation, as determined in
accordance with Treas. Reg. §1.409A- 3(i)(5)(vii)(B).

1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.13
“Committee” shall mean the committee described in Article 13.

1.14
“Company” shall mean DineEquity, Inc., a Delaware corporation, and any successor
to all or substantially all of the Company’s assets or business.

1.15
“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.4.

1.16
“Director” shall mean any member of the board of directors of any Employer.

1.17
“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

1.18
“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

1.19
“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.20
“Employee” shall mean a person who is an employee of an Employer.

1.21
“Employer(s)” shall be defined as follows:

(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)    The entity for which the Participant performs services and with respect
to which the legally binding right to compensation deferred or contributed under
this Plan arises; and
(ii)    All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)- 2 for determining the trades or businesses that are
under common control under Code Section 414(c).
1.22
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

1.23
“401(k) Plan” shall mean, with respect to an Employer, a plan qualified under
Code Section 401(a) that contains a cash or deferral arrangement described in
Code Section 401(k), adopted by the Employer, as it may be amended from time to
time, or any successor thereto.

1.24
“LTI Awards” shall mean any portion of any compensation attributable to a Plan
Year that is denominated in shares of Stock and is earned by a Participant under
the Company’s Stock Incentive Plan or any other long-term incentive arrangement
maintained by the Company or an Employer and designated by the Committee, and
including restricted stock unit awards, performance awards, bonus share awards
and any other awards granted by the Company, in each case to the extent deferral
of such award is permitted by the Committee, but excluding any stock options and
stock appreciation rights granted by the Company.

1.25
“LTIP Amounts” shall mean any portion of the compensation attributable to a Plan
Year that is denominated in cash and is earned by a Participant under any
long-term incentive arrangement maintained by the Company or an Employer and
designated by the Committee, in each case to the extent deferral of such award
is permitted by the Committee.

1.26
“Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.

1.27
“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.28
“Plan” shall mean the DineEquity, Inc. Nonqualified Deferred Compensation Plan,
which shall be evidenced by this instrument, as it may be amended from time to
time, and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.

1.29
“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

1.30
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.31
“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after date on which such
Participant's age plus Years of Service equals at least 70, and shall mean with
respect to a Participant who is a Director, a Separation from Service on or
after the date the Director attains age 70. If a Participant is both an Employee
and a Director and participates in the Plan in each capacity, (a) the
determination of whether the Participant qualifies for Retirement as an Employee
shall be made when the Participant experiences a Separation from Service as an
Employee and such determination shall only apply to the applicable Account
Balance established in accordance with Section 1.1 for amounts deferred under
the Plan as an Employee, and (b) the determination of whether the Participant
qualifies for Retirement as a Director shall be made at the time the Participant
experiences a Separation from Service as a Director and such determination shall
only apply to the applicable Account Balance established in accordance with
Section 1.1 for amounts deferred under the Plan as a Director.

1.32
“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

(a)
For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer. A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

(b)
If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

(c)
Notwithstanding the foregoing provisions in part (a) of this Section, if a
Participant provides services for an Employer as both an Employee and as a
Director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a Director shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee, and the services provided by such Participant as an Employee shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as a Director.

1.33
“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:

(a)
The Committee’s identification of the individuals who fall within the definition
of “key employee” under Code Section 416(i) (without regard to paragraph (5)
thereof) shall be based upon the 12-month period ending on each December 31st
(referred to below as the “identification date”). In applying the applicable
provisions of Code Section 416(i) to identify such individuals, “compensation”
shall be determined in accordance with Treas. Reg. §1.415(c)-2; and

(b)
Each Participant who is among the individuals identified as a “key employee” in
accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

1.34
“Stock” shall mean DineEquity, Inc. common stock, $.01 par value, or any other
equity securities or the Company as designated by the Committee.

1.35
“Stock Incentive Plan” shall mean the Company’s 2016 Stock Incentive Plan or any
successor thereto.

1.36
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 16.

1.37
“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

1.38
“Years of Service” shall mean the total number of full years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
the case of a leap year) that, for the first year of employment, commences on
the Employee's date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date. A partial year of employment shall not be
treated as a Year of Service.



ARTICLE 2    
Selection, Enrollment, Eligibility
2.1
Selection by Committee. Participation in the Plan shall be limited to Directors
and, as determined by the Committee in its sole discretion, a select group of
management or highly compensated Employees. From that group, the Committee shall
select, in its sole discretion, those individuals who may actually participate
in this Plan.

2.2
Enrollment and Eligibility Requirements; Commencement of Participation.

(a)
As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

(b)
Each Director or selected Employee who is eligible to participate in the Plan
shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.

(c)
If a Director or an Employee fails to meet all requirements established by the
Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

ARTICLE 3    
Deferral Commitments/Company Contribution
Amounts/Vesting/Crediting/Taxes
3.1
Maximum Deferral.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Base Salary, Bonus, LTI Awards, LTIP Amounts
and/or Director Fees up to the following maximum percentages for each deferral
elected; provided that the Committee may provide for lower or higher maximum
percentages with respect to any particular award that is eligible for deferral.

Deferral
Maximum Percentage
Base Salary
80%
Bonus
100%
LTI Awards
100%
LTIP Amounts
100%
Director Fees
100%



(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.2 and Code Section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Base Salary, Bonus, LTI Awards, LTIP Amounts or
Director Fees that may be deferred by the Participant for the Plan Year shall be
determined by applying the percentages set forth in Section 3.1(a) to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.

3.2
Timing of Deferral Elections; Effect of Election Form.

(a)
General Timing Rule for Deferral Elections. Except as otherwise provided in this
Section 3.2, in order for a Participant to make a valid election to defer Base
Salary, Bonus, Director Fees, LTI Awards and/or LTIP Amounts, the Participant
must submit an Election Form on or before the deadline established by the
Committee, which in no event shall be later than the December 31st preceding the
Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
3.2(d) below.
(b)
Timing of Deferral Elections for Newly Eligible Plan Participants. A Director or
selected Employee who first becomes eligible to participate in the Plan on or
after the beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A- 2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Bonus, Director Fees, LTI Awards and/or LTIP Amounts attributable
to services to be performed after such election, provided that the Participant
submits an Election Form on or before the deadline established by the Committee,
which in no event shall be later than 30 days after the Participant first
becomes eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.
(c)
Timing of Deferral Elections for Performance-Based Compensation. Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than 6 months before the end
of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.
(d)
Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5) (which disregards accelerated vesting due to death,
disability or a change in control event (as each term is defined under Section
409A of the Code), but not other acceleration events).

Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
(e)
Timing Rule for Deferral of Unvested Compensation Subject to Five-Year Minimum
Deferral. With respect to compensation to which a Participant has a legally
binding right to a payment in a subsequent year that, absent a deferral
election, would be treated as a short-term deferral within the meaning of Treas.
Reg. §1.409A-1(b)(4), the Committee may determine that an irrevocable deferral
election for such compensation may be made by (A) timely delivering an Election
Form to the Committee in accordance with its rules and procedures, at least 12
months in advance of the date on which the applicable forfeiture condition
lapses and (B) electing a Benefit Distribution Date pursuant to Section 4.1 that
is not less than five years after the date on which such forfeiture condition
lapses; provided that the Benefit Distribution Date may accelerate due to the
Participant’s death or Disability, an Unforeseeable Emergency or a Change in
Control, to the extent provided under the Plan, the Participant’s Election Form
and Section 409A of the Code. Such election shall be null and void if such
forfeiture condition lapses within 12 months after the date the Participant
delivers the Election Form to the Committee.

3.3
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary. The Bonus, LTI Awards, LTIP
Amounts and/or Director Fees portion of the Annual Deferral Amount shall be
withheld at the time the Bonus, LTI Awards, LTIP Amounts or Director Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself. Annual Deferral Amounts shall be credited to the
Participant’s Annual Account for such Plan Year at the time such amounts would
otherwise have been paid to the Participant.

3.4
Company Contribution Amount.

(a)
For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year. Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)
For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year. The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution Amount for that
Plan Year. The Company Contribution Amount described in this Section 3.4(b), if
any, shall be credited to the Participant’s Annual Account for the applicable
Plan Year on a date or dates to be determined by the Committee.

(c)
If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.27, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

3.5
Vesting.

(a)
A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.6.

(b)
A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts, plus amounts credited or
debited on such amounts pursuant to Section 3.6, in accordance with the vesting
schedule(s) set forth in his or her Plan Agreement, employment agreement or any
other agreement entered into between the Participant and his or her Employer. If
not addressed in such agreements, a Participant shall vest in the portion of his
or her Account Balance attributable to any Company Contribution Amounts, plus
amounts credited or debited on such amounts pursuant to Section 3.6, in
accordance with the following schedule:



Years of Service


Vested Percentage
Less than 3 years
0%
3 years or more
100%



(c)
Notwithstanding anything to the contrary contained in this Section 3.5, but
subject to the terms of a Participant’s Plan Agreement, employment agreement or
other agreement entered into between the Participant and his or her Employer, in
the event of a Change in Control, or upon a Participant’s Disability, Separation
from Service on or after qualifying for Retirement, or death prior to Separation
from Service, any amounts that are not vested in accordance with Section 3.5(b)
above, shall immediately become 100% vested.

(d)
Notwithstanding any other provision of this Plan, if by reason of Section 280G
of the Code any payment or benefit received or to be received by a Participant
in connection with a Change in Control or the termination of the Participant's
employment (whether payable pursuant to the terms of this Plan (“Plan Payments”)
or any other plan, arrangements or agreement with the Company or an affiliate
(collectively with the Plan Payments, “Total Payments”)) would not be deductible
(in whole or part) by the Company, an affiliate or other person making such
payment or providing such benefit, then the Total Payments shall be subject to
reduction in accordance with the terms of the Company’s Amended and Restated
Executive Severance and Change in Control Policy.

3.6
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

(a)
Measurement Funds. Subject to the restrictions found in Section 3.7(c) below,
the Participant may elect one or more of the measurement funds selected by the
Committee, in its sole discretion, which are based on certain mutual funds (the
“Measurement Funds”), for the purpose of crediting or debiting additional
amounts to his or her Account Balance. As necessary, the Committee may, in its
sole discretion, discontinue, substitute or add a Measurement Fund. Each such
action will take effect as of the first day of the first calendar quarter that
begins at least 30 days after the day on which the Committee gives Participants
advance written notice of such change.

(b)
Election of Measurement Funds. Subject to the restrictions found in Section
3.7(c) below, a Participant, in connection with his or her initial deferral
election in accordance with Section 3.2 above, shall elect, on the Election
Form, one or more Measurement Fund(s) (as described in Section 3.6(a) above) to
be used to determine the amounts to be credited or debited to his or her Account
Balance. If a Participant does not elect any of the Measurement Funds as
described in the previous sentence, the Participant’s Account Balance shall
automatically be allocated into the lowest-risk Measurement Fund, as determined
by the Committee, in its sole discretion. Subject to the restrictions found in
Section 3.7(c) below, the Participant may (but is not required to) elect, by
submitting an Election Form to the Committee that is accepted by the Committee,
to add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply as of the first business day deemed reasonably
practicable by the Committee, in its sole discretion, and shall continue
thereafter for each subsequent day in which the Participant participates in the
Plan, unless changed in accordance with the previous sentence. Notwithstanding
the foregoing, the Committee, in its sole discretion, may impose limitations on
the frequency with which one or more of the Measurement Funds elected in
accordance with this Section 3.6(b) may be added or deleted by such Participant;
furthermore, the Committee, in its sole discretion, may impose limitations on
the frequency with which the Participant may change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.

(c)
DineEquity, Inc. Stock Unit Fund.

(i)    The portion of a Participant’s Account Balance that relates to an LTI
Award will be automatically and irrevocably allocated to the DineEquity, Inc.
Stock Unit Fund Measurement Fund. Participants may not select any other
Measurement Fund to be used to determine the amounts to be credited or debited
to such portion of their Account Balance. Furthermore, no other portion of the
Participant’s Account Balance can be either initially allocated or reallocated
to the DineEquity, Inc. Stock Unit Fund. Amounts allocated to the DineEquity,
Inc. Stock Unit Fund shall only be distributable in actual shares of Stock.
(ii)    Any stock dividends, cash dividends or other non-cash dividends that
would have been payable on the Stock credited to a Participant’s Account Balance
shall be credited to the Participant’s Account Balance in the form of additional
shares of Stock and shall automatically and irrevocably be deemed to be
re-invested in the DineEquity, Inc. Stock Unit Fund until such amounts are
distributed to the Participant. The number of shares credited to the Participant
for a particular stock dividend shall be equal to (a) the number of shares of
Stock credited to the Participant’s Account Balance as of the payment date for
such dividend in respect of each share of Stock, multiplied by (b) the number of
additional or fractional shares of Stock actually paid as a dividend in respect
of each share of Stock. The number of shares credited to the Participant for a
particular cash dividend or other non-cash dividend shall be equal to (a) the
number of shares of Stock credited to the Participant’s Account Balance as of
the payment date for such dividend in respect of each share of Stock, multiplied
by (b) the fair market value of the dividend, divided by (c) the “fair market
value” of the Stock on the payment date for such dividend.
(iii)    The number of shares of Stock credited to the Participant’s Account
Balance shall be adjusted by the Committee, in such manner as the Committee
deems appropriate, in its sole discretion, to prevent dilution or enlargement of
Participants’ rights with respect to the portion of his or her Account Balance
allocated to the DineEquity, Inc. Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under Section 3.6.
(iv)    For purposes of this Section 3.6, the fair market value of the Stock
shall be determined by the Committee in a manner consistent with the terms of
the Company’s Stock Incentive Plan
(d)
Proportionate Allocation. In making any election described in Section 3.6(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(e)
Crediting or Debiting Method.    The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

(f)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant's Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.7
FICA and Other Taxes.

(a)
Annual Deferral Amounts. For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus, LTI Awards
and/or LTIP Amounts that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section 3.7.

(b)
Company Contribution Amounts. When a Participant becomes vested in a portion of
his or her Account Balance attributable to any Company Contribution Amounts, the
Participant’s Employer(s) shall withhold from that portion of the Participant’s
Base Salary, Bonus, LTI Awards and/or LTIP Amounts that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts. If necessary, the Committee may reduce the
vested portion of the Participant’s Company Contribution Amount, as applicable,
in order to comply with this Section 3.7.

(c)
Distributions. The Participant’s Employer(s), or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust.

ARTICLE 4    
Scheduled Distributions; Unforeseeable
Emergencies
4.1
Scheduled Distributions. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a specified portion
of such Annual Deferral Amount, plus amounts credited or debited on that amount
pursuant to Section 3.6, in the form of a lump sum payment (or, to the extent
permitted by the Committee and elected by the Participant at the time of his or
her deferral election, in the form of installments over a period of not more
than five years), calculated as of the close of business on or around the
Benefit Distribution Date designated by the Participant in accordance with this
Section (a “Scheduled Distribution”). The Benefit Distribution Date for the
amount subject to a Scheduled Distribution election shall be the first day of
any Plan Year designated by the Participant, which may be no sooner than three
Plan Years after the end of the Plan Year to which the Participant’s deferral
election relates, unless otherwise provided on an Election Form approved by the
Committee. The Committee may permit Participants to make separate distribution
elections for each separate award or component of compensation deferred under
the Plan.

Subject to the other terms and conditions of this Plan, each Scheduled
Distribution elected shall be paid out (or, if paid in installments as permitted
by the Committee, commence) during a 60 day period commencing immediately after
the applicable Benefit Distribution Date. By way of example, if a Scheduled
Distribution is elected for Annual Deferral Amounts that are earned in the Plan
Year commencing January 1, 2017, the earliest Benefit Distribution Date that may
be designated by a Participant would be January 1, 2021, and the Scheduled
Distribution would be paid out (or commence) during the 60 day period commencing
immediately after such Benefit Distribution Date.
4.2
Postponing Scheduled Distributions.    A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out (or commence) during a 60 day period commencing immediately after an
allowable alternative Benefit Distribution Date designated in accordance with
this Section 4.2. In order to make such an election, the Participant must submit
an Election Form to the Committee in accordance with the following criteria:

(a)
The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

(b)
The new Benefit Distribution Date selected by the Participant for such Scheduled
Distribution must be the first day of a Plan Year that is no sooner than five
years after the previously designated Benefit Distribution Date; and

(c)
The election must be made at least 12 months prior to the Participant's
previously designated Benefit Distribution Date for such Scheduled Distribution.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Scheduled Distribution shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such Scheduled
Distribution.
4.3
Other Benefits Take Precedence Over Scheduled Distributions. Should an event
occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that would trigger a benefit under Articles 5 through 9, as
applicable, all amounts subject to a Scheduled Distribution election shall be
paid in accordance with the other applicable provisions of the Plan and not in
accordance with this Article 4.

4.4
Unforeseeable Emergencies.

(a)
If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 9, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan. The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant's vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.
(b)
A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5    
Change in Control Benefit
5.1
Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall be paid in accordance with the
other applicable provisions of the Plan.
5.2
Payment of Change in Control Benefit.     The Change in Control Benefit, if any,
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date, as determined by the Committee, and paid to the
Participant no later than 60 days after the Participant’s Benefit Distribution
Date.

ARTICLE 6    
Retirement Benefit
6.1
Retirement Benefit.

(a)
If a Participant experiences a Separation from Service that qualifies as a
Retirement, the Participant shall be eligible to receive his or her vested
Account Balance in either a lump sum or annual installment payments, as elected
by the Participant in accordance with Section 6.2 (the “Retirement Benefit”). A
Participant’s Retirement Benefit shall be calculated as of the close of business
on or around the applicable Benefit Distribution Date for such benefit, which
shall be (i) the first day after the end of the 6-month period immediately
following the date on which the Participant experiences such Separation from
Service if the Participant is a Specified Employee, and (ii) for all other
Participants, the date on which the Participant experiences a Separation from
Service; provided, however, if a Participant changes the form of distribution
for one or more Annual Accounts in accordance with Section 6.2(b), the Benefit
Distribution Date for the Annual Account(s) subject to such change shall be
determined in accordance with Section 6.2(b).

(b)
Notwithstanding Section 6.1(a), if a Participant elected to defer compensation
pursuant to Section 3.2(e) of the Plan, the Benefit Distribution Date shall not
occur earlier than the date determined pursuant to Section 3.2(e) (i.e., the 5th
anniversary of the applicable vesting date, the Participant’s death or
Disability, an Unforeseeable Emergency or a Change in Control), except to the
extent otherwise permitted under Section 409A of the Code.

6.2
Payment of Retirement Benefit.

(a)
In connection with a Participant’s election to defer an Annual Deferral Amount,
the Participant shall elect the form in which his or her Annual Account for such
Plan Year will be paid. The Participant may elect to receive each Annual Account
in the form of a lump sum or pursuant to an Annual Installment Method of 5
years. If a Participant does not make any election with respect to the payment
of an Annual Account, then the Participant shall be deemed to have elected to
receive such Annual Account as a lump sum.

(b)
A Participant may change the form of payment for an Annual Account by submitting
an Election Form to the Committee in accordance with the following criteria:

(i)    The election shall not take effect until at least 12 months after the
date on which the election is made;
(ii)    The new Benefit Distribution Date for such Annual Account shall be 5
years after the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account; and
(iii)    The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.
For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for an Annual Account shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to such Annual Account. Subject to the requirements of this Section
6.2(b), the Election Form most recently accepted by the Committee that has
become effective for an Annual Account shall govern the form of payout of such
Annual Account.


(c)
The lump sum payment shall be made, or installment payments shall commence, no
later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

ARTICLE 7    
Termination Benefit
7.1
Termination Benefit. If a Participant experiences a Separation from Service that
does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in the form of a lump sum payment (the “Termination
Benefit”); provided that the Committee may, in its sole discretion, permit a
Participant to elect to receive his or her Termination Benefit in the form of
installments in accordance with Section 6.2, as though the Participant was
eligible for Retirement. A Participant’s Termination Benefit shall be calculated
as of the close of business on or around the Benefit Distribution Date for such
benefit, which shall be (i) the first day after the end of the 6-month period
immediately following the date on which the Participant experiences such
Separation from Service if the Participant is a Specified Employee, and (ii) for
all other Participants, the date on which the Participant experiences a
Separation from Service.

7.2
Payment of Termination Benefit. The Termination Benefit shall be paid, or
installment payments shall commence, to the Participant no later than 60 days
after the Participant’s Benefit Distribution Date. Notwithstanding this Section
7.2, if a Participant elected to defer compensation pursuant to Section 3.2(e)
of the Plan, the Benefit Distribution Date shall not occur earlier than the date
determined pursuant to Section 3.2(e) (i.e., the 5th anniversary of the
applicable vesting date, the Participant’s death or Disability, an Unforeseeable
Emergency or a Change in Control) except to the extent otherwise permitted under
Section 409A of the Code.

ARTICLE 8    
Disability Benefit
8.1
Disability Benefit. If a Participant becomes Disabled prior to the occurrence of
a distribution event described in Articles 5 through 7, as applicable, the
Participant shall receive his or her vested Account Balance in the form of a
lump sum payment (the “Disability Benefit”); provided that the Committee may, in
its sole discretion, permit a Participant to elect to receive his or her
Disability Benefit in the form of installments in accordance with Section 6.2,
as though the Participant was eligible for Retirement. The Disability Benefit
shall be calculated as of the close of business on or around the Participant’s
Benefit Distribution Date for such benefit, which shall be the date on which the
Participant becomes Disabled.

8.2
Payment of Disability Benefit. The Disability Benefit shall be paid, or
installment payments shall commence, to the Participant no later than 60 days
after the Participant’s Benefit Distribution Date.

ARTICLE 9    
Death Benefit
9.1
Death Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”); provided that the Committee may, in
its sole discretion, permit a Participant to elect to receive his or her Death
Benefit in the form of installments in accordance with Section 6.2, as though
the Participant was eligible for Retirement. The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the date on which the Committee is
provided with proof that is satisfactory to the Committee of the Participant’s
death.

9.2
Payment of Death Benefit. The Death Benefit shall be paid, or installment
payments shall commence, to the Participant’s Beneficiary(ies) no later than 60
days after the Participant’s Benefit Distribution Date.

ARTICLE 10    
Beneficiary Designation
10.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

10.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

10.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

10.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 10.1, 10.2 and 10.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

10.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

10.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 11    
Leave of Absence
11.1
Paid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

11.2
Unpaid Leave of Absence. If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan. During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections. However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with Section
3.2 above.

ARTICLE 12    
Termination of Plan, Amendment or Modification
12.1
Termination of Plan. Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Section 3.6. The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may
provide that upon termination of the Plan, all Account Balances of the
Participants shall be distributed, subject to and in accordance with any rules
established by such Employer deemed necessary to comply with the applicable
requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

12.2
Amendment. Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer. Notwithstanding the foregoing, no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made.

12.3
Plan Agreement. Despite the provisions of Sections 12.1, if a Participant's Plan
Agreement contains benefits or limitations that are not in this Plan document,
the Employer may only amend or terminate such provisions with the written
consent of the Participant.

12.4
Effect of Payment. The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

ARTICLE 13    
Administration
13.1
Committee Duties. Except as otherwise provided in this Article 13, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

13.2
Administration Upon Change In Control. Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 13.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

13.3
Agents. In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

13.4
Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

13.5
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

13.6
Employer Information. To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 14    
Other Benefits and Agreements
14.1
Coordination with Other Benefits.    The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer. The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 15    
Claims Procedures
15.1
Presentation of Claim.    Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

15.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90 day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)    the specific reason(s) for the denial of the claim, or any part of it;
(ii)    specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;
(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;
(iv)    an explanation of the claim review procedure set forth in Section 15.3
below; and
(v)    a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
15.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. The Claimant (or the Claimant's
duly authorized representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.

15.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

15.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 15 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 16    
Trust
16.1
Establishment of the Trust. In order to provide assets from which to fulfill its
obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion, contribute cash or other
property, including securities issued by the Company, to provide for the benefit
payments under the Plan (the “Trust”).

16.2
Interrelationship of the Plan and the Trust.    The provisions of the Plan and
the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

16.3
Distributions From the Trust. Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

ARTICLE 17    
Miscellaneous
17.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan shall be
administered and interpreted (a) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (b) in accordance with
Code Section 409A and related Treasury guidance and Regulations.

17.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

17.3
Employer's Liability. An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

17.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non- transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

17.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

17.6
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

17.7
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

17.8
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.

17.9
Governing Law. Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of California
without regard to its conflicts of laws principles.

17.10
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

DineEquity, Inc.
Attn: General Counsel
450 N. Brand Blvd.
Glendale, CA 91203

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant
17.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

17.12
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

17.13
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

17.14
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.

17.15
Domestic Relations Orders. If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

17.16
Distribution in the Event of Income Inclusion Under Code Section 409A If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

17.17
Deduction Limitation on Benefit Payments. If an Employer reasonably anticipates
that the Employer’s deduction with respect to any distribution from this Plan
would be limited or eliminated by application of Code Section 162(m), then to
the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed
as deemed necessary to ensure that the entire amount of any distribution from
this Plan is deductible. Any amounts for which distribution is delayed pursuant
to this Section shall continue to be credited/debited with additional amounts in
accordance with Section 3.6. The delayed amounts (and any amounts credited
thereon) shall be distributed to the Participant (or his or her Beneficiary in
the event of the Participant’s death) at the earliest date the Employer
reasonably anticipates that the deduction of the payment of the amount will not
be limited or eliminated by application of Code Section 162(m). In the event
that such date is determined to be after a Participant’s Separation from Service
and the Participant to whom the payment relates is determined to be a Specified
Employee, then to the extent deemed necessary to comply with Treas. Reg.
§1.409A-3(i)(2), the delayed payment shall not made before the end of the
six-month period following such Participant’s Separation from Service.











Approved by the Compensation Committee on October 18, 2016


1

